Citation Nr: 1623013	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-15 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent, prior to April 8, 2010, and a rating in excess of 70 percent, since April 8, 2010, for posttraumatic stress disorder (PTSD) with alcohol abuse. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to July 1984. 
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston Salem, North Carolina.  

With respect to a claim for TDIU, the Board notes that the Veteran did not perfect an appeal for a claim for a TDIU during the course of this appeal.  However, a review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  
	
The Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claim, as reflected on the first page of this decision.

This case was previously before the Board in May 2014 when the case was remanded for further development.  The RO most recently issued a supplemental statement of the case in September 2014 and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  From June 25, 2008, the Board finds that the Veteran's PTSD with alcohol abuse resulted in occupational and social deficiencies in most areas.

2.  For entire appeal period, the Board finds that the Veteran's PTSD with alcohol abuse has not resulted in total occupational and social impairment.

3.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From June 25, 2008, the criteria for a rating of 70 percent rating, but no higher, for PTSD with alcohol abuse have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  Since June 25, 2008, the criteria for a rating in excess of 70 percent for PTSD with alcohol abuse have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, DC 9411 (2015).

3.  The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In the present case, entitlement to service connection for PTSD with alcohol abuse was granted in a May 2009 rating decision.  The RO assigned an initial 30 percent rating, effective June 25, 2008, the date of the Veteran's claim.  This was increased to 50 percent, effective June 25, 2008 in a statement of the case.  Then, by a September 2014 rating decision, the 50 percent rating, was increased to 70 percent, effective April 8, 2010. 

For all periods on appeal, the Veteran's PTSD has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Based on a review of the record, the Board finds that a 70 percent rating for his PTSD is warranted throughout the entire appeal period.

Under this diagnostic code, a 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2015). 

The DSM-V contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

A review of the evidence reflects that a rating of 70 percent is warranted throughout the appeal period.  The evidence prior to April 8, 2010 (the date of his increased 70 percent rating) includes a July 2008 private treatment record noting the Veteran's insomnia, racing thoughts, nightmares, intrusive memories, hypervigilance, social isolation, and emotional detachment.  He was assigned a GAF score of 50, indicating serious symptomatology.  

At his March 2009 VA examination the VA examiner noted that the Veteran had daily panic attacks and had intermittent delusional history, consisting of feeling followed.  No hallucinations were reported.  The VA examiner noted that the Veteran had difficulty falling or staying asleep, irritability or outbursts of anger and hypervigilance.  It was noted that he had distress or impairment in social, occupational or other areas of functioning. 

A review of the evidence reflects that the Veteran's PTSD is more consistent with a 70 percent disability rating, not a 50 percent disability rating, prior to April 8, 2010.  Although some treatment records appear to reflect milder psychiatric symptomatology, the treatment records are more consistent with a 70 percent disability rating.  

Based on these findings the Board finds that an initial 70 percent rating is warranted, prior to April 8, 2010. 

Nevertheless, the Board finds that a rating in excess of 70 percent is not warranted for any period during the pendency of the claim as the Veteran's symptomatology does not manifest as total occupational and social impairment, due to such symptoms as (for example only): gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  The Board notes that the Veteran's reported social functioning has been fairly consistent throughout the period on appeal, with social isolation and contact with close relatives.  Thus, while extremely limited he is still able to continue relationships with close relatives.  

Moreover, the Veteran's GAF scores of 50 (July 2008 private treatment), and 70 (2009 VA examination) do not indicate both total occupational and total social impairment.  Rather, at most, they are reflective of serious symptomatology (providing the basis for the 70%).  

Although the Veteran is no longer employed, a rating of 100 percent is only warranted for both total social and total occupational impairment.  Therefore, the Board concludes the criteria for a 100 percent rating for PTSD have not been met.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran's own statements regarding how PTSD impacts him, overall, would provide additional evidence against this claim, clearly indicating the problems cited within the 100 percent rating have not been met in this case. 

Further evidence weighing against a 100 percent disability rating is the March 2009 examiner's determination that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily.  The July 2014 VA examiner opined that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood. 

In summary, while the Veteran is significantly socially and occupationally limited by his service-connected PTSD, the evidence fails to show that this impairment is "total" so as to warrant a 100 percent rating.  Based on the foregoing discussion, the Board finds that Veteran's PTSD symptoms more nearly approximate the rating criteria for 70 percent rating during all periods on appeal.  In reaching its decision, the Board considered the benefit of the doubt rule.  However, the preponderance of the evidence reflects the Veteran's symptomatology more closely approximates that contemplated by a 70 percent evaluation.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

II. TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  The Veteran's ratings for his service-connected disabilities meet the threshold criteria for consideration of a TDIU.  38 C.F.R. §§ 4.16(a).

The Veteran is currently service connected for posttraumatic stress disorder with alcohol abuse (70 percent), hypertensive heart disease associated with hypertension (30 percent), diabetes mellitus type II with erectile dysfunction (20 percent), diabetic neuropathy , left arm associated with diabetes mellitus (20 percent), diabetic neuropathy, right arm associated with diabetes mellitus (20 percent), hypertension (10 percent), diabetic neuropathy, left leg associated with diabetes mellitus (10 percent), diabetic neuropathy, and right leg associated with diabetes mellitus (10 percent). 

The Veteran has a combined rating of 90 percent.  The Veteran meets the threshold criteria for consideration of TDIU. 38 C.F.R. § 4.16(a).

Evidence of record reflects that the Veteran last engaged in substantially gainful employment in June 2010.  See VA Form 21-8940.  

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU for the period on appeal is warranted. 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.




III.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained. Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded VA examinations for his PTSD in March 2009 and July 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent VA examination.  The Board finds the examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disability under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, this case has been remanded for additional development in May 2014.  The Board finds there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 70 percent rating, but no more, for PTSD with alcohol abuse, since June 25, 2008, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 70 percent for PTSD with alcohol abuse is denied.

Entitlement to a TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


